Title: To Thomas Jefferson from William Tatham, 24 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir
                     
                            Lynhaven 25 24th. July 1807.
                        
                        This morning has produced nothing very material that we yet know of. The Triumph, Leopard, & Melampus
                            appear to occupy their yesterdays station; which Capt. Decatur says they shall not continue to hold. The Tenders occupied
                            as usual. Capt. Decatur has rounded the Inlet, out as far as the Tideway in front of the British Ships; & will
                            communicate his sentiments to You on such subjects as we coincide in touching the public improvement of this Haven,
                            &c, which ought to be minutely surveyed: I have assistants at hand, who may be advantageously employed in the
                            topographical Department, if Government so direct.
                        My Boat returned from the Inlet, and reported a Brig at the Cape, a signal fired by the Triumph, & a tender
                            standing towards the Brig: They supposed her to be a British Gun Brig; & have since reported the firing of several
                            vollies towards the Cape.—These circumstances induced me to order out the Whale Boat immediately, & to ride down to the
                            Inlet. I have seen say, 50 to 100 Men, marching hastily & rather in sailor like disorder from the Cape Towards the
                            Inlet; & some few of our light house scattered in the Desart. I observed the Brig standing up the Chesapeake & a Ship
                            coming down from Hampton road, Towards the British Ships.—I have left the Boat (with two good glasses) to watch the
                            Movements of the Party on the Cape Lands & Desart; & have come up to save the post hour at three O. Clock.
                        I have no intercourse with Genl. Mathews’s People; nor help from them. Neither have I either a guard at the
                            Inlet, or arms for my own People. Though both should be attended to as primary objects: especially as the same
                            intelligence which I convey by a direct rout of thirteen miles, is carried twenty three, by the rout followed by the
                            Volunteer Cavalry; & thus, if I had a trusty Corporal & four Horse Men, added to those I have in my Boats & Express,
                            I should be able to give You up to three O Clock (every day) fresh from the Cape (on our own eye sight) the same news which
                            the volunteer Cavalry convey to Genl. Mathews ten miles too late for the first post; & which must necessarily stop one
                            day longer with Governor Cabell, before it comes on to You.
                  I have the honor to be in haste Dr. Sir Yrs.
                        
                            Wm Tatham
                     
                        
                    